Citation Nr: 0114397	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  91-49 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for headaches, 
including as a residual of head injury and as a residual of 
Agent Orange exposure.

2.  Entitlement to service connection for bronchial asthma, 
including as a residual of Agent Orange exposure.

3.  Entitlement to service connection for a skin condition, 
including as a residual of Agent Orange exposure.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Cynthia A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from February 1968 to 
February 1970.

In part, this matter came before the Board of Veterans' 
Appeals (the Board) on appeal from a April 1988 rating 
decision of the San Juan, the Commonwealth of Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for residual of head injury, 
bronchial asthma, and skin condition as a residual of Agent 
Orange exposure.  This matter also came before the Board on 
appeal from a September 1990 rating decision which denied 
service connection for PTSD.  This case was remanded by the 
Board in February 1992 and again in February 1996 for further 
development.


REMAND

In February 1996, this case was again remanded so that the RO 
could request private hospital records along with VA 
outpatient treatment records.  In accordance with February 
1996 remand, the RO requested treatment records from Hospital 
Episcopal San Lucas, Hospital Damas, and Hospital De Salinas.  
No response was received from Hospital De Salinas as, 
according to the appellant's February 1997 VA Form 21-4142, 
this hospital was closed.  There is no indication in the 
claims folder as to the disposition of their medical records.  
Thus, it does not appear that additional efforts to obtain 
these records are warranted.

A response was received from the other two hospitals.  
Hospital Damas indicated that the appellant was in "OPD" 
and that "clinic evidence not in medical records."  
Hospital Episcopal San Lucas responded that additional 
information was necessary to identify the patient (the 
appellant).  

The Board observes that the RO made no further inquiry as to 
the location of the appellant's medical records at Hospital 
Damas and that the RO made no attempt to provide the 
additional information required for the Hospital Episcopal 
San Lucas to locate the appellant's records.  Therefore, 
regrettably, remand is again necessary in order for the Board 
to adequately discharge the VA's duty to assist the veteran 
in the development of his claims.

The medical evidence shows that the veteran has been 
diagnosed with PTSD.  The Board stresses that service 
connection for PTSD requires (1) a current medical diagnosis 
of PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000); Cohen v. Brown, 10 Vet. App. 128, 130 
(1997). 

In June 1999, during the pendency of this appeal, 38 C.F.R. 
§ 3.304(f) was amended to incorporate relevant legal 
authority established as a result of the United States Court 
of Appeals for Veterans Claims' (Court) holding in Cohen.  In 
pertinent part, § 3.304(f) now provides that, "[s]ervice 
connection for [PTSD] requires medical evidence diagnosing 
the condition in accordance with Sec. 4.125(a) of this 
chapter; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred."  64 Fed. Reg. 32807-32808 (June 18, 1999).  The 
revised regulation was made effective from the date of the 
Cohen decision, March 7, 1997, and therefore, it must be 
considered in connection with the Board's appellate 
disposition.  Hence, as applied here, the revised version of 
§ 3.304(f) liberalizes the standard needed to establish a 
diagnosis of PTSD, from evidence that required a "clear 
diagnosis" of the condition, to the revised criteria that 
only requires medical evidence "diagnosing" the condition.

The veteran's service records show that for his service in 
Vietnam he was awarded the Combat Infantryman Badge, the 
Purple Heart, and the Bronze Star Medal for heroism.  Prior 
to the amendment of 38 C.F.R. § 3.304(f), that regulations 
stated, "[i]f the claimed stressor is related to combat, 
service department evidence that the . . . veteran was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor."  38 C.F.R. § 3.304(f) (1998); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991) (where 
the law or regulation changes during the pendency of a case, 
the version most favorable to the veteran will generally be 
applied). 

During the pendency of this appeal, a significant change in 
the law occurred.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of the VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The appellant is hereby notified that it is his 
responsibility to report for the examinations to be scheduled 
in connection with this REMAND and to cooperate in the 
development of the claims.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim(s).  38 C.F.R. § 3.655 (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence pertinent to his claim, 
including evidence of current or past 
treatment for headaches, bronchial 
asthma, a skin disorder, and PTSD that 
has not already been made part of the 
record, VA and non-VA, and should assist 
him in obtaining such evidence.  The 
appellant must adequately identify the 
records and provide any necessary 
authorization. 

2.  The RO should make efforts to obtain 
pertinent federal records until the 
records are obtained, unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  In 
particular, the RO should make efforts to 
obtain treatment records from the Ponce 
VA Outpatient Clinic since March 1997.  
If the RO, after making reasonable 
efforts, is unable to obtain any records 
sought, the RO shall notify the veteran 
that it is unable to obtain those records 
by identifying the records it is unable 
to obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

3.  The RO should make further efforts to 
obtain non-federal records.  Where 
necessary, the appellant must adequately 
identify the records and provide any 
necessary authorization.  In particular, 
the RO should make further efforts to 
obtain:

a.  All records pertaining to the 
appellant's treatment at the 
Hospital Damas.  The RO should 
request the hospital to indicate if 
they are unavailable and the reason 
therefor; and

b.  All records pertaining to the 
appellant's treatment at the 
Hospital Episcopal San Lucas.  The 
RO should provide the hospital with 
as much of the requested information 
as possible, namely the veteran's 
hospital number, his birth date, his 
dates of admission and discharge, 
his parents' name, and his social 
security number.

If the RO, after making reasonable 
efforts, is unable to obtain any of the 
adequately identified records sought, the 
RO shall notify the claimant that it is 
unable to obtain those records by 
identifying the records it is unable to 
obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

4.  The veteran should be afforded a 
comprehensive VA examination by a 
psychiatrist to determine whether or not 
the veteran has PTSD.  The veteran's 
claims folder is to be made available to 
the examiner for review in connection 
with the examination.  All necessary 
tests should be conducted.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner should specify whether the 
veteran's reported stressor(s) were 
sufficient to produce PTSD; and whether 
there is a link between the current 
symptomatology and the reported inservice 
stressors.

5.  The RO should also afford the veteran 
a complete VA examination for the purpose 
of determining the nature, extent and 
etiology of any headache disorder.  The 
examiner should be requested to express 
an opinion, insofar as is medically 
possible, as to whether it is at least as 
likely as not that any headache disorder 
diagnosed by the examiner was incurred in 
or aggravated by service, including 
exposure to Agent Orange or as the result 
of head trauma.  All necessary tests 
should be conducted.  The examiner should 
review the results of any testing prior 
to completion of the report.  The 
examiner should provide a complete 
rationale for all conclusions reached.  
The appellant's claims folder must be 
furnished to the examiner in connection 
with the examination.  The report of the 
examination should be associated with the 
appellant's claims folder.

6.  The RO should also afford the veteran 
a complete VA examination for the purpose 
of determining the nature, extent and 
etiology of any bronchial asthma.  The 
examiner should be requested to express 
an opinion, insofar as is medically 
possible, as to whether it is at least as 
likely as not that any bronchial asthma 
diagnosed by the examiner was incurred in 
or aggravated by service, including 
exposure to Agent Orange.  All necessary 
tests should be conducted.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner should provide a complete 
rationale for all conclusions reached.  
The appellant's claims folder must be 
furnished to the examiner in connection 
with the examination.  The report of the 
examination should be associated with the 
appellant's claims folder.

7.  The RO should also afford the veteran 
a complete VA examination for the purpose 
of determining the nature, extent and 
etiology of any skin disorder.  The 
examiner should be requested to express 
an opinion, insofar as is medically 
possible, as to whether it is at least as 
likely as not that any skin disorder 
diagnosed by the examiner was incurred in 
or aggravated by service, including 
exposure to Agent Orange.  All necessary 
tests should be conducted.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner should provide a complete 
rationale for all conclusions reached.  
The appellant's claims folder must be 
furnished to the examiner in connection 
with the examination.  The report of the 
examination should be associated with the 
appellant's claims folder.

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

9.  Thereafter, the RO should readjudicate 
the claims.  The regulations pertaining to 
Agent Orange exposure should be considered 
as regards his headache and bronchial 
asthma claims.  If any of the benefits 
sought on appeal remain denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

